Case: 21-10308     Document: 00516167977         Page: 1     Date Filed: 01/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     January 14, 2022
                                  No. 21-10308                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jonathan Scott May,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 5:20-CR-133-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Jonathan Scott May pleaded guilty to receipt and distribution of child
   pornography and was sentenced to the statutory maximum sentence of 240
   months of imprisonment. May’s sole argument on appeal is that the district
   court erred by imposing the five-level enhancement under U.S.S.G.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10308      Document: 00516167977           Page: 2   Date Filed: 01/14/2022




                                     No. 21-10308


   § 2G2.2(b)(5) for engaging in a pattern of activity involving the sexual abuse
   or exploitation of a minor.
          As May correctly acknowledges, because he did not object at
   sentencing, we review the district court’s application of the § 2G2.2(b)(5)
   enhancement for plain error. See United States v. Oti, 872 F.3d 678, 690 (5th
   Cir. 2017). To prevail on plain error review, May must show that: “(1) there
   was an error; (2) the error was clear or obvious; (3) the error affected his or
   her substantial rights; and (4) the error seriously affects the fairness,
   integrity, or public reputation of judicial proceedings such that we should
   exercise our discretion to reverse.” Id.
          We decide this appeal on the third prong of plain error review. To
   show that an error affected his substantial rights, a defendant “must ‘show a
   reasonable probability that, but for the error,’ the outcome of the proceeding
   would have been different. Molina-Martinez v. United States, 578 U.S. 189,
   194 (2016) (quoting United States v. Dominguez Benitez, 542 U.S. 74, 76
   (2004)). “When a defendant is sentenced under an incorrect Guidelines
   range . . . the error itself can, and most often will, be sufficient to show a
   reasonable probability of a different outcome absent the error.” Id. at 198.
   However, “[t]here may be instances when, despite application of an
   erroneous Guidelines range, a reasonable probability of prejudice does not
   exist. . . . The record in a case may show, for example, that the district court
   thought the sentence it chose was appropriate irrespective of the Guidelines
   range.” Id. at 200; see also United States v. Sanchez-Hernandez, 931 F.3d 408,
   411 (5th Cir. 2019) (explaining that while Molina-Martinez “predicted
   erroneous Guidelines ranges will normally suffice to satisfy the third prong”
   of plain error review, “the Court recognized that won’t always be the case”).
          Here, the district court gave a detailed explanation of how the 18
   U.S.C. § 3553(a) factors led it to select the 240-month sentence. The district




                                          2
Case: 21-10308     Document: 00516167977           Page: 3   Date Filed: 01/14/2022




                                    No. 21-10308


   court then stated that while it believed the guidelines calculations to be
   correct, “to the extent they were incorrectly calculated . . . [it] would have
   imposed the same sentence without regard to that range . . . for the same
   reasons, in light of the [§] 3553(a) factors.” Accordingly, May cannot show
   that any error the district court may have committed in applying the
   § 2G2.2(b)(5) enhancement affected his substantial rights. See Molina-
   Martinez, 578 U.S. at 200; Sanchez-Hernandez, 931 F.3d at 411-12. For this
   reason, the judgment of the district court is AFFIRMED.




                                         3